         Case 2:19-cv-00238-CW Document 34 Filed 04/18/19 Page 1 of 3




DAVID N. WOLF (6688)
LANCE SORENSON (10684)
Assistant Utah Attorneys General
OFFICE OF THE UTAH ATTORNEY GENERAL
160 East 300 South, Sixth Floor
P.O. Box 140856
Salt Lake City, Utah 84114-0856
Telephone: (801) 366-0100
Facsimile: (801) 366-0101
E-mail: dnwolf@agutah.gov
E-mail: lancesorenson@agutah.gov

Counsel for State Defendants


                       IN THE UNITED STATES DISTRICT COURT

              IN AND FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 PLANNED PARENTHOOD ASSOCIATION                   ORDER GRANTING STIPULATED
 OF UTAH,                                        PRELIMINARY INJUNCTION AS TO
                                                      STATE DEFENDANTS
                               Plaintiff,

 v.                                                   Case No. 2:19-cv-00238

 JOSEPH MINER, in his official capacity as             Judge Clark Waddoups
 Executive Director of the Utah Department of
 Health; MARK B. STEINAGEL, in his
 official capacity as Director of the Utah
 Division of Occupational and Professional
 Licensing; SIM GILL, in his official capacity
 as District Attorney for Salt Lake County;
 SEAN D. REYES, in his official capacity as
 Attorney General for the State of Utah; and
 GARY R. HERBERT, in his official capacity
 as Governor for the State of Utah,

                               Defendants.
          Case 2:19-cv-00238-CW Document 34 Filed 04/18/19 Page 2 of 3




       Before the Court is the Plaintiff’s Motion for a Preliminary Injunction and Expedited

Briefing Schedule or, In the Alternative, a Temporary Restraining Order (Dkt # 12), and the

Joint Motion for Stipulated Preliminary Injunction as to State Defendants filed by Plaintiff and

Defendants Miner, Herbert, Reyes and Steinagel (the “State Defendants”).

       Based on the stipulation and for good cause appearing, the Court hereby ORDERS that:

       (1) the Joint Motion for a Stipulated Preliminary Injunction as to State Defendants is

           GRANTED;

       (2) State Defendants, their employees, agents, and successors are ENJOINED from

           enforcing HB 136, §§ 3 through 5, until the case is resolved through trial on the

           merits or other dispositive order;

       (3) The security required by FED. R. CIV. P. 65(c) is hereby WAIVED by State

           Defendants; and

       (4) Plaintiff’s Motion for Preliminary Injunction and Expedited Briefing Schedule or, In

           the Alternative, a Temporary Restraining Order (Dkt # 12) is moot as to State

           Defendants and therefore DENIED as to State Defendants only.




Signed April 18, 2019.                          BY THE COURT:


                                                __________________________
                                                Honorable Clark Waddoups
                                                District Court Judge




                                                  2
         Case 2:19-cv-00238-CW Document 34 Filed 04/18/19 Page 3 of 3




Approved as to Form:


                                   /s/ Julie Murray_________________
                                   Julie Murray
                                   Jennifer Sandman
                                   Leah Farrell
                                   John Mejia
                                   Attorneys for Plaintiff Planned Parenthood
                                   Association of Utah




                                      3
